Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Applicant Patent Application filed 05/06/2020; claims foreign priority to 19305579.5 , filed 05/06/2019. Claim(s) 1-20 are pending. Claim(s) 1, 12 and 16 are independent.
In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 05/06/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner
Allowable Subject Matter
Claim(s) 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


       Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 12 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Peake  et al., (“US 20200074266 A1” filed 09/04/219, provisional 62/726,841 filed 09/04/2018 [hereinafter “Peake”], in view of  Rappoport   (“US-20200410346-A1” filed 02/27/2019, [hereinafter “Rappoport”].
Independent Claim 1 Peake teaches: A computer-implemented method of machine-learning, comprising: obtaining: a dataset of virtual scenes, the dataset of virtual scenes belonging to a first domain, (see Peake Abstract, describing an automated training dataset generators that generate feature training datasets for use in real-world autonomous driving applications based on virtual environments are disclosed herein. The feature training datasets may be associated with training a machine learning model to control real-world autonomous vehicles...Also in Para 123, in the BRI [Broadest Reasonably Interpretations], further mentions the dataset of virtual scenes belonging to a first domain [i.e., classify the objects..., identify groups ... as discrete objects].... ].... and a test dataset of real scenes belonging to a second domain; [In Peake Para(s) 79], further mentions configuration information may be used for testing a virtual environment and/or generating feature training dataset(s) for generation of machine learning models...For example, waypoint vehicles may follow, within the virtual environment (e.g., scenes 400 and/or 450), waypoints at speed limit, the purpose of which is to provide information to fully autonomous vehicles such that, in such embodiments, the waypoint vehicles act as simple background vehicles for the purpose of testing the full stack vehicles...[in the BRI, is recognized as test dataset of real scenes belonging to a second domain as claimed.....and learning a domain-adaptive neural network based on the third domain, the domain-adaptive neural network being a neural network configured for inference of spatially reconfigurable objects in a real scene; [In Peake Para(s) 7-8. 34-35 and 123], further mentions training dataset may be associated with training a machine learning model to control an autonomous vehicle in a real-world autonomous driving application... the automated training dataset generator may include an imaging engine configured to generate a plurality of imaging scenes defining a virtual environment...wherein raining datasets may include virtual data based on photo-realistic scenes (e.g., simulated 2D image data), depth-map realistic scenes (e.g., simulated 3D image data), and/or environment-object data (e.g., simulated data defining how objects or surfaces interact), each corresponding to the same virtual environment.... the dataset of virtual scenes belonging to a first/second/third domain [i.e., classify the objects..., identify groups ... as discrete objects]....In the BRI, is recognized as a domain-adaptive neural network based on the third domain as claimed. 



It is noted, Peake discloses a dataset of virtual scenes, the dataset of virtual scenes belonging to a first domain, second domain, third domain....as described herein. However, Peake does not expressly teach the limitations said, ... determining a third domain, the third domain being closer to the second domain than the first domain in terms of data distributions; but the combination of Peake and Rappoport teach these limitations [In Rappoport Para(s) 3, 9 13 and 132-135 ], describing artificial neural networks map an input to an output. Some artificial neural networks act as classifiers, by assigning a classification value to the input...wherein the first, second, third, and fourth aspects, pairs of candidate channel neurons are connected by focused connections, and candidate channel neurons are stacked and arranged as respective sub-networks in clusters, [In the BRI, is recognized as... the third domain being closer to the second domain than the first domain in terms of data distributions... as claimed.)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Peake’s dataset of virtual scenes, the dataset of virtual scenes belonging to a first domain, second domain, third domain, to include a means said  ... determining a third domain, the third domain being closer to the second domain than the first domain in terms of data distributions as taught by Rappoport, address the technical problems of: (i) mapping a set of multiple inputs (e.g., from multiple sensors monitoring a processor based system) to multiple outputs (e.g., components that control different aspects of the processor based system), and (ii) improve ability and/or accuracy of handling inputs for which the NN has not been trained. The problem is especially challenging when the processor-based system is an electro-mechanical based system with moving parts, where the output includes instructions for movement of the moving part, for example, automated driving of an automated vehicle...[In Rappoport Para 80]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim(s) 12 and 16 (respectively) is/are fully incorporated similar subject of claim(s) 1 and 1 (respectively)  cited above, and is/are similarly rejected along the same rationale.















Claim(s) 2-5, 10-11, 13-15 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Peake  et al., (“US 20200074266 A1” filed 09/04/219, provisional 62/726,841 filed 09/04/2018 [hereinafter “Peake”], in view of  Rappoport   (“US-20200410346-A1” filed 02/27/2019, [hereinafter “Rappoport”], and further in view of Ayari  et al., (“US 20180182071 A1” filed 12/19/2017 -published 06/28/2018, claims benefit form EP 16306838.0 dated 12/28/2016 [hereinafter “Avari”],
Claim 2, Peake and Rappoport further teach: wherein the determining of the third domain includes, for each scene of the dataset of virtual scenes: ... (In Peake Para(s) 7-8. 34-35 and 123], further mentions training dataset may be associated with training a machine learning model to control an autonomous vehicle in a real-world autonomous driving application......wherein raining datasets may include virtual data based on photo-realistic scenes (e.g., simulated 2D image data), depth-map realistic scenes (e.g., simulated 3D image data), and/or environment-object data (e.g., simulated data defining how objects or surfaces interact), each corresponding to the same virtual environment.... the dataset of virtual scenes belonging to a first/second/third domain [i.e., classify the objects..., identify groups ... as discrete objects]....
However, Peake and Rappoport do not expressly teach, extracting one or more spatially reconfigurable objects from the scene; and for each extracted object, transforming the extracted object into an object closer to the second domain than the extracted object in terms of data distributions, but the combination of Peake and Rappoport and Ayari teach these limitations (in Ayari Para(s) 50, 98, 114 and 117, in the BRI, describing extracting one or more of the mapping configuring objects from the set of real dataset scene; and for each extracted object, transforming the extracted object into an object closer to the second domain than the extracted object in terms of data distributions...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Peake and Rappoport’s dataset of virtual scenes, the dataset of virtual scenes belonging to a first domain, second domain, third domain, to include a means said  ... extracting one or more spatially reconfigurable objects from the scene; and for each extracted object, transforming the extracted object into an object closer to the second domain than the extracted object in terms of data distributions as taught by Ayari, improves the 3D reconstruction of a real object from a depth map...[In Ayari the Abstract]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 3, Peake and Rappoport and Ayari further teach: wherein the determining of the third domain further comprises: for each transformed extracted object, placing the transformed extracted object in one or more scenes each closer to the second domain than the first domain in terms of data distributions, the third domain including each scene on which the transformed extracted object is placed.( in Ayari Para(s) 50, 98, 114 and 117, in the BRI, describing extracting one or more of the mapping configuring objects from the set of real dataset scene; and for each extracted object, transforming the extracted object into an object closer to the second domain than the extracted object in terms of data distributions..., placing the transformed extracted object in one or more scenes each closer to the second domain than the first domain in terms of data distributions, the third domain including each scene on which the transformed extracted object is placed...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Peake and Rappoport’s dataset of virtual scenes, the dataset of virtual scenes belonging to a first domain, second domain, third domain, to include a means said  ... wherein the determining of the third domain further comprises: for each transformed extracted object, placing the transformed extracted object in one or more scenes each closer to the second domain than the first domain in terms of data distributions, the third domain including each scene on which the transformed extracted object is placed as taught by Ayari, improves the 3D reconstruction of a real object from a depth map...[In Ayari the Abstract]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 4, Peake and Rappoport and Ayari further teach: wherein the placing of the transformed extracted object in the one or more scenes is carried out randomly. (in Ayari Para(s) 50, 59,  98, 114 and 117, in the BRI, describing extracting one or more of the mapping configuring objects from the set of real dataset scene; and for each extracted object, transforming the extracted object into an object closer to the second domain than the extracted object in terms of data distributions..., where the noise of the type of depth sensor is a physical value which behaves randomly with respect to such acquisition repetitions, such that the repetitions allow forming a learning dataset which in turn allows learning the noise particularly well...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Peake and Rappoport’s dataset of virtual scenes, the dataset of virtual scenes belonging to a first domain, second domain, third domain, to include a means said  ... wherein the placing of the transformed extracted object in the one or more scenes is carried out randomly as taught by Ayari, improves the 3D reconstruction of a real object from a depth map...[In Ayari the Abstract]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 5, Peake and Rappoport and Ayari further teach: wherein the determining of the third domain including placing one or more distractors in each respective one of one or more scenes included in the third domain, a distractor being an object which is not a spatially reconfigurable object. (In Rappoport Para(s) 3, 9 13 and 132-135 ], describing artificial neural networks map an input to an output. Some artificial neural networks act as classifiers, by assigning a classification value to the input...wherein the first, second, third, and fourth aspects, pairs of candidate channel neurons are connected by focused connections, and candidate channel neurons are stacked and arranged as respective sub-networks in clusters, [In the BRI, is recognized as... the third domain being closer to the second domain than the first domain in terms of data distributions... as claimed....Moreover In Rappoport Para 87, In the BRI further mentions placing one or more distractors in each respective one of one or more scenes included in the third domain, a distractor being an object which is not a spatially reconfigurable object...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Peake and Ayari’s dataset of virtual scenes, the dataset of virtual scenes belonging to a first domain, second domain, third domain, to include a means said  ... wherein the determining of the third domain including placing one or more distractors in each respective one of one or more scenes included in the third domain, a distractor being an object which is not a spatially reconfigurable object as taught by Rappoport, improves the 3D reconstruction of a real object from a depth map...[In Ayari the Abstract]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.


Claim 10, Peake and Rappoport and Ayari further teach: wherein each virtual scene of the dataset of virtual scenes is a virtual manufacturing scene includes one or more spatially reconfigurable manufacturing tools, the domain-adaptive neural network being configured for inference of spatially reconfigurable manufacturing tools in a real manufacturing scene; (In Ayari the Abstract and  Para(s) 3, 9-10, 100 and 121], further mentions method improves the 3D reconstruction of a real object from a depth map...wherein the engineering and the manufacturing of objects. CAD is an acronym for Computer-Aided Design are used .... the learning dataset includes a plurality of noiseless depth maps each associated to a respective noisy depth map. .... positionings in one or more scenes...the dataset of the corresponding scenes is/are a virtual manufacturing scene [i.e., simulated 3D image data CAD objects.]  includes depth amp of the  manufacturing tools [i.e., a robot device], the domain-adaptive neural network being configured for inference of depth mapping reconfigurable manufacturing tools in a real manufacturing scene...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Peake and Rappoport’s dataset of virtual scenes, the dataset of virtual scenes belonging to a first domain, second domain, third domain, to include a means said  ... wherein each virtual scene of the dataset of virtual scenes is a virtual manufacturing scene includes one or more spatially reconfigurable manufacturing tools, the domain-adaptive neural network being configured for inference of spatially reconfigurable manufacturing tools in a real manufacturing scene as taught by Ayari, improves the 3D reconstruction of a real object from a depth map...[In Ayari the Abstract]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 11, Peake and Rappoport further teach: wherein each real scene of the test dataset is a real manufacturing scene includes one or more spatially reconfigurable manufacturing tools, the domain-adaptive neural network being configured for inference of spatially reconfigurable manufacturing tools in a real manufacturing scene; (In Ayari the Abstract and  Para(s) 3, 9-21, 100 and 121], further mentions method improves the 3D reconstruction of a real object from a depth map...wherein the engineering and the manufacturing of objects. CAD is an acronym for Computer-Aided Design are used .... the learning dataset includes a plurality of noiseless depth maps each associated to a respective noisy depth map. .... positionings in one or more scenes...the dataset of the corresponding scenes is/are a virtual manufacturing scene [i.e., simulated 3D image data CAD objects.]  includes depth amp of the  manufacturing tools [i.e., a robot device], the domain-adaptive neural network being configured for virtually calculating, ... earning the function is performed by regression learning dataset [i.e., test dataset]... is a real manufacturing scene includes mapping reconfigurable manufacturing tools [i.e., robot] , for a class of real objects, a 3D modeled object that represents an instance of the class from a depth map of the instance [i.e., domain-adaptive] in  neural network being configured for inference of ... in a real manufacturing scene...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Peake and Rappoport’s dataset of virtual scenes, the dataset of virtual scenes belonging to a first domain, second domain, third domain, to include a means said  ... wherein each real scene of the test dataset is a real manufacturing scene includes one or more spatially reconfigurable manufacturing tools, the domain-adaptive neural network being configured for inference of spatially reconfigurable manufacturing tools in a real manufacturing scene as taught by Ayari, improves the 3D reconstruction of a real object from a depth map...[In Ayari the Abstract]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim(s) 13-15 and 17-20  (respectively) is/are fully incorporated similar subject of claim(s) 2-4, 2-4 and 1 (respectively) cited above, and is/are similarly rejected along the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zadeh et al.,(“US 20200184278 A1” filed 12/30/2019 CIP to 14/218,923 filed 03/18/2014, describing Artificial Intelligence, Enhanced Convolutional Neural Networks and Image Ad and Referral Networks...robots in a factory assembly floor (with variations on objects received, on the manufacturing steps, for optimum correctional procedures), self-diagnosis and self-repair robots (for best possible diagnosis, to fix itself).... his can be applied to any pattern recognition system or method, such as image mining or recognition on a large number of images (for example, for satellite or radar or laser or stereo or 3D (3-dimensional) imaging), e.g., using a knowledge-based database, with metadata attached or annotated to each image, identifying the source, parameters, or details of the image, e.g., as keywords or indices (which can also be used for database query). This can be used as a user-trainable search tool, employing a neural network module, with scoring functions using examples and counterexamples histograms.... [Para(s) 1659-1680 and the Abstract]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC A TRAN/Primary Examiner, Art Unit 2177